Case 5:16-md-02752-LHK Document 380-2 Filed 06/26/19 Page 1 of 3




                 Exhibit 2
           Case 5:16-md-02752-LHK Document 380-2 Filed 06/26/19 Page 2 of 3


                                BROWN NERI SMITH & KHAN, LLP
            Name                   Rate                 Title             Date of Admittance
Ridley, Starr                           $150.00              06 Paralegal
Smith, Nathan                           $700.00                02 Partner               2004
Warren, James F.                        $350.00              04 Associate               2016
Yegazarian, Nona                        $350.00              04 Associate               2017
                     TOTALS:

                                          BISNAR CHASE
             Name                  Rate                        Title             Date of Admittance
Beligan, Jerusalem                        $550.00                  04 Associate                2000
Chase, Brian                              $850.00         01 Firm Lead Partner                 1993
Duncan, Amy                                $50.00                   06 Paralegal
Hyun, Daniel                              $350.00                  04 Associate                2016
Ruiz, Javier                              $150.00                   06 Paralegal
                     TOTALS:

                                    FINEMAN POLINER LLP
          Name                     Rate                   Title           Date of Admittance
Fineman, Neil B.                        $850.00      01 Firm Lead Partner               1995
                     TOTALS:

                      FINKELSTEIN BLANKINSHIP FREI-PEARSON & GARBER, LLP
            Name                    Rate                    Title             Date of Admittance
Blankinship, Greg                        $800.00                  02 Partner                2002
Frei-Pearson, Jeremiah                   $800.00       01 Firm Lead Partner                 2003
Khalil, Chantal                          $350.00                04 Associate                2016
Langan, Kathleen                         $240.00          Contract Attorney                 1990
McGuire, Ayana                           $550.00                04 Associate                2009
Ozuna, Evelyn                            $190.00                 06 Paralegal
Osborne, Difie                           $450.00                04 Associate                2013
Roman, Antonino                          $550.00                04 Associate                1998
Sardesai-Grant, John                     $550.00                04 Associate                2009
Sedlak, Jean                             $550.00                04 Associate                2009
Silverman, Brad                          $550.00                04 Associate                2001
                    TOTALS:

                                KABATECK BROWN KELLNER LLP
           Name                   Rate                  Title            Date of Admittance
Kabateck, Brian                        $850.00     01 Firm Lead Partner                1991
Moreno, Nicholas                       $350.00              04 Associate               2016
Noyes, Christopher                     $600.00                02 Partner               2010
Pang, Natalie                          $350.00              04 Associate               2015
                     TOTALS:

                                          KELLER GROVER
           Name                    Rate                       Title            Date of Admittance
           Case 5:16-md-02752-LHK Document 380-2 Filed 06/26/19 Page 3 of 3


Acevedo, Elizabeth                   $550.00               04 Associate              2003
Barnes, Daniel                       $550.00          Contract Attorney              2009
Grover, Eric                         $850.00       01 Firm Lead Partner              1988
Quilhuis, Rubi                       $350.00               04 Associate              2012
Spencer, Robert                      $550.00               04 Associate              2005
Vahdat, Alex                         $450.00               04 Associate              2012
                     TOTALS:

                               ROBINSON CALCAGNIE, INC.
             Name               Rate                  Title             Date of Admittance
Anderson, Barbara                    $250.00               06 Paralegal
Micek, Genna                         $450.00              04 Associate                2013
Olson, Michael                       $375.00              04 Associate                2016
Pfeffer, Sarah                       $250.00       Paralegal/Law Clerk
Polischuk, Wesley                    $700.00                02 Partner                2007
Robinson, Daniel                     $700.00     01 Firm Lead Partner                 2006
Rogers, Jennifer                     $250.00               06 Paralegal
Spiro, Chris                         $250.00       Paralegal/Law Clerk
Takanabe, Conda                      $250.00               06 Paralegal
                     TOTALS:

                               SAMINI COHEN SPANOS LLP
           Name                 Rate                  Title             Date of Admittance
Highland, Bella                      $150.00               06 Paralegal
Hoesly, Matthew                      $425.00              04 Associate                2013
Oberle, Bryan                        $250.00              04 Associate                2016
Samini, Bobby                        $850.00     01 Firm Lead Partner                 1996
Thornton, Capazin                    $200.00               06 Paralegal
                     TOTALS:
